PER CURIAM.
Two suits, each seeking a real estate commission arising out of the same transaction, were consolidated for non jury trial. Broker-Joseph C. Mackey & Company was awarded the commission and the several defendants in that case have appealed (our Case No. 74-423). The unsuccessful broker, Battle, Inc., Real Estate, has filed a separate appeal (our Case No. 74-425). The appeals were consolidated.
Only two points raised on the consolidated appeals have merit. The judgment in favor of Joseph C. Maokey & Company was against E. Charles Conway, Fairbanks Plaza, Inc., Gardens By The Sea Land Company and Gardens By The Sea Development Corp., jointly and severally. It was error to enter judgment against Gardens By The Sea Land Company and Gardens *40By The Sea Development Corp. as there is no basis in the record upon which these two defendants are shown to be legally liable to Joseph C. Mackey & Company for commission on the transaction involving land beneficially owned by E. Charles Conway, title to which was held by Fairbanks Plaza, Inc. It was also error to omit, as part of the plaintiffs’ damages, interest on the debt from the date the same was due.
The judgment in Case No. 74-423 is reversed and the cause remanded for entry of a new judgment in favor of Joseph C. Mackey & Company consistent with the views herein expressed. The judgment in Case No. 74 — 425 is affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
WALDEN, C. J., and OWEN and DOW-NEY, JJ., concur.